Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
It is true that petitioner was permitted out of his cell at the time period in question due to his status as a liaison representative. This permission, however, did not excuse his disobedience of a direct order (see, Matter of Rivera v Smith, 63 NY2d 501, 515-516). We also reject the contention that petitioner’s hearing was untimely insofar as it was completed within the 14-day time period set forth in 7 NYCRR 251-5.1 (b) (see, Matter of Young v Coughlin, 144 AD2d 753, appeal dismissed *76274 NY2d 625). Petitioner’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.